Citation Nr: 0935680	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-03 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased evaluation for atopic 
dermatitis of the forearms and left hand, currently evaluated 
as 10 percent disabling.

2. Entitlement to an increased evaluation for genital herpes, 
currently evaluated as 10 percent disabling.

3. Entitlement to service connection for erectile 
dysfunction, to include secondary to genital herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 
1981.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.

In a June 2002 rating decision entitlement to service 
connection for erectile dysfunction as secondary to genital 
herpes was denied.

The Board remanded this case in October 2008 for additional 
development.

The Veteran presented evidence at an April 2009 Travel Board 
hearing before the undersigned Veterans Law Judge. A 
transcript is associated with the claims folder.

The issues of entitlement to increased evaluation for atopic 
dermatitis of the forearms and the left hand, and for genital 
herpes are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.




FINDINGS OF FACT

Erectile dysfunction was not shown during service or for 
years thereafter, erectile dysfunction is not related by 
competent evidence to service, and it is not secondary to any 
service connected disorder.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by 
active military service, nor is it proximately due to or 
aggravated by a service-connected disability. 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in January and February 
2003 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  While he was 
not informed how disability ratings and effective dates are 
assigned until after the rating decision was made that timing 
error was harmless in light of the decision below.  VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim.  The claim was readjudicated in a January 2005 
statement of the case.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and to present pertinent evidence and testimony in 
light of the notice provided.  There is not a scintilla of 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists. Hence, the case is ready for 
adjudication.

The Board has reviewed the evidence in the Veteran's claims 
files that includes his written contentions, service 
personnel and medical treatment records, and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997).  If 
a disorder noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection. 38 C.F.R. § 
3.303(b) (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. Additionally, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen v. Brown, 
7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

Background

The Veteran claims entitlement to service connection for 
erectile dysfunction which he believes is due to herpes.  The 
Veteran in this case does not contend, and the record does 
not reflect, that erectile dysfunction had its onset in 
military service. 

The Veteran separated from service in July 1981.  There are 
no service treatment records pertaining to any complaints, 
findings or diagnoses of erectile dysfunction.  

The Veteran was afforded a VA examination in January 2002.  
He reported impotency which may be vascular and stated that 
he was unable to maintain an erection for more than a minute.  
He stated that he suffered from depression which frequently 
presented as irritability.  He denied using medications, 
injections, implants, or pumps.  He denied any history of 
penile or testicular trauma, or genitourinary surgery.  He 
denied a history of any systemic endocrine disorder which 
affected sexual function.  He denied any history of 
neurological deficits, infections, renal colic or bladder 
stones, acute nephritis, urinary tract disease, or 
malignancy.  He did report a low back injury in service and 
treatment for testicular tortion in 1986.  

In an April 2004 addendum to the examination, the examiner 
opined that the Veteran may have developed problems relating 
to erectile dysfunction due to a severe lumbar injury he 
reportedly incurred during military service.  

A claim of entitlement to service connection for a back 
disorder was denied in March 2005.  The Veteran did not 
appeal; hence, that rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

At the April 2009 Travel Board hearing the Veteran offered 
confusing and somewhat contradictory testimony.  He testified 
that he first received treatment for erectile dysfunction at 
the Cleveland VA Medical Center in 1981.  At that time the 
treating physician asked him if he had had a bad accident.  
That physician reportedly opined that erectile dysfunction 
could have been caused by his motor vehicle accident during 
service; or that it could be secondary to his genital herpes. 
The Veteran was asked by both his representative and the 
undersigned if he could get a statement from this physician, 
and the record was kept open for 45 days for that purpose.  
No additional evidence was received.

The Veteran previously informed VA that all of his treatment 
including treatment for his erectile dysfunction had been 
through the VA Medical Center  Brecksville from approximately 
July 2002 to the present.  The claims file contains treatment 
records for several conditions including depression, alcohol 
dependence, cocaine dependence, and nicotine dependence.  
These are all noted to be contributors to erectile 
dysfunction, but the appellant is not service connected for 
depression, alcohol dependence, cocaine dependence, and 
nicotine dependence. 

Analysis 

After a review of the medical treatment records, the Board 
finds that the preponderance of the evidence is against 
granting service connection for erectile dysfunction.  There 
are no service treatment records showing any complaint or 
finding regarding erectile dysfunction.  Further, there is no 
medical evidence of any erectile dysfunction until 
approximately April 2001, 20 years after discharge from 
service.

Likewise, there is no medical evidence linking erectile 
dysfunction and any service connected disorder to include 
genital herpes.  He testified that he was told by his VA 
treating clinician that his erectile dysfunction was 
secondary to his genital herpes.  When asked to submit 
competent evidence in support of that statement he failed to 
do so.  

The only evidence in support of the claim are statements from 
the Veteran to the effect that his claimed erectile 
dysfunction was secondary to his service connected genital 
herpes. However, as a layperson he is not competent to 
provide a probative opinion on a medical matter, such as the 
etiology of the claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Because the preponderance of the most competent evidence of 
record is against linking military service and erectile 
dysfunction, and against linking erectile dysfunction with 
genital herpes, service connection is denied.

In reaching this decision the Board acknowledges the April 
2004 medical statement that erectile dysfunction may have 
developed due to reported in-service back injury following a 
motor vehicle accident.  The Court has held that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet.App. 237, 241 (1993);  (citing Sklar v. Brown, 5 Vet.App. 
140, 145-46 (1993); Kates v. Brown, 5 Vet.App. 93, 95 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992)); see also 
Dyess v. Derwinski, 1 Vet.App. 448, 453-54 (1991).  Given 
that the word "may" is not definitive, the Board finds this 
statement to be an insufficient basis to grant service 
connection.  More importantly, the evidence shows that the 
Veteran is not service connected for a back disorder, and 
that after the April 2004 VA opinion was presented, a July 
2005 rating decision denied a claim to reopen a claim of 
entitlement to service connection for a back disorder.  That 
rating decision was not appealed, and that decision is final.  
38 U.S.C.A. § 7105.  Hence, the April 2004 opinion does not 
provide a basis upon which to grant service connection.     
 
Finally, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. The preponderance is against the Veteran's 
claim, and it must be denied.

ORDER

Entitlement to service connection for erectile dysfunction, 
to include as secondary to genital herpes is denied.


REMAND

At his April 2009 Travel Board hearing, the Veteran stated 
that he had been receiving treatment for atopic dermatitis of 
the forearms and left hand, as well as for genital herpes at 
the Brecksville VA outpatient clinic.  The Veteran's last VA 
examination for atopic dermatitis of the forearms and genital 
herpes was in May 2006.  At his hearing, the Veteran noted 
that his atopic dermatitis of the forearms and genital herpes 
had spread and was now affecting a larger area.  See Board 
hearing transcript, p. 9.  

The United States Court of Appeals for Veterans Claims has 
held that when a Veteran alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the Veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity).  The Board 
agrees that a new examination is required.

The Board also notes that at the May 2006 VA examination the 
examiner described the Veteran's dermatitis of the forearms 
and the left hand, and his genital herpes as residuals of the 
herpes simplex virus.  The examiner described hypopigmented 
areas of the skin without any active herpetic lesions, and 
residuals of eczema with areas of hyperpigmentation but no 
active eczematous lesions.  These descriptions and others of 
record have been suggested to be due to a different, 
nonservice connected disorder, to include vitiligo.  Hence, a 
new dermatological examination should be conducted to 
differentiate any service connected pathology from that 
caused by nonservice connected disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file, to include all related 
records since May 2006 from the 
Brecksville VA Medical Center. If the 
Veteran identifies any additional private 
medical records pertaining to 
dermatological care received since May 
2006, the RO should take appropriate 
action to secure those records.  All 
attempts to secure this evidence must be 
documented in the claims file.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them.

2.  After completion of the foregoing the 
RO should schedule the Veteran for an 
examination by a board certified 
dermatologist to evaluate the nature and 
extent of any atopic dermatitis of the 
forearms and left hand, as well as the 
nature and extent of any genital herpes 
disabilities.  The claims folder and a 
copy of this remand are to be provided to 
the examiner for review in conjunction 
with the examination.  All pertinent 
symptomatology and findings associated 
with atopic dermatitis of the forearms 
and genital herpes should be reported in 
detail.  The extent to which these 
disorders affect the appellant's skin, 
measured in percentage terms, must be 
reported.  If other non-service connected 
skin disorders are diagnosed the 
symptomatology and findings associated 
with those disorders must be 
differentiated from the service connected 
pathology.  Unretouched color photographs 
should be included with the examination 
report.

The examiner is to indicate whether 
atopic dermatitis of the forearms and 
genital herpes is manifested by 
exfoliation, exudation or itching and, if 
so, whether it involves an exposed 
surface or extensive area.

The examiner is to indicate whether the 
appellant required systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than six weeks during 
the past 12 months due to his service 
connected dermatitis and/or genital 
herpes.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  The RO is to advise the Veteran that 
it is his responsibility to report for 
any ordered VA examination, to cooperate 
in the development of the claims, and 
that the consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims. 
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for an ordered examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  Thereafter, the RO should 
readjudicate what evaluation is warranted 
for atopic dermatitis of the forearms and 
what evaluation is warranted for genital 
herpes.  If any claim is denied, a 
supplemental statement of the case must 
be issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


